Argued April 25, 1934.
This action in assumpsit was tried before a judge in the county court of Allegheny County without a jury. It was based on a policy of life insurance which provided for the payment of the face of the policy, $1,000, to the insured, in the event of his total and permanent disability. It raised issues of fact which had to be decided by the fact finding body, — in this case, the trial judge. His finding on the facts has the force and effect of the verdict of a jury. His finding was that the plaintiff had failed to sustain his contention that he was totally and permanently disabled. Judgment was accordingly entered for the defendant. There is competent evidence in the case to support the finding. This being so we are as much concluded by the judge's finding as we would be by the verdict of a jury.
The rule to open the judgment and for a new trial was argued before a court consisting of two judges. Their disagreement leaves the judgment in full force and effect; just as when an appellate court is evenly divided the judgment stands: Etting v. U.S. Bank, 11 Wheaton 59, 78; Griel's Estate, 171 Pa. 412, 416; New Castle v. Berger, 74 Pa. Super. 548.
Judgment affirmed.
 *Page 1